United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, DEL PASO HEIGHTS
STATION POST OFFICE, Sacramento, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0894
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 21, 2019 appellant filed a timely appeal from an October 18, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On September 5, 2018 appellant, then a 54-year-old sales/distribution associate, filed an
occupational disease claim (Form CA-2) alleging that she developed foot, back, and neck pain due
to factors of her federal employment. She indicated that she first became aware of her condition
and its relationship to factors of her federal employment on July 2, 2017. On the reverse side of
the claim form, the employing establishment noted that appellant stopped work on August 13,
2018 and returned to work on September 5, 2018.
In a work excuse note dated August 15, 2018, Dr. Brook Katerkamp, a Board-certified
family practitioner, indicated that appellant would be on a “leave of absence” from August 13 to
September 10, 2018 due to fibromyalgia flares and chronic plantar fasciitis pain.
In a September 13, 2018 development letter, OWCP advised appellant of the deficiencies
of her claim. It informed her of the type of factual and medical evidence needed to establish her
claim, requested that she respond to a questionnaire to substantiate the factual elements of her
claim and to submit a comprehensive narrative medical report. OWCP afforded appellant 30 days
to submit the necessary evidence. No further evidence was received.
By decision dated October 18, 2018, OWCP denied appellant’s claim finding that she had
not submitted evidence containing a medical diagnosis in connection with factors of her federal
employment. It concluded, therefore, that the requirements had not been to establish that she
sustained an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3

Supra note 1.

4
M.S., Docket No. 18-1554 (issued February 8, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors. 7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a work-excuse note dated August 15, 2018
from Dr. Katerkamp, who indicated that appellant was to be off work from August 13 to
September 10, 2018 due to fibromyalgia flares and chronic plantar fasciitis pain. While pain is a
description of a symptom rather than a clear diagnosis of a medical condition,8 Dr. Katerkamp also
diagnosed fibromyalgia flare. There is no other evidence of record which establishes the medical
component of fact of injury. The Board finds that appellant did not, therefore, submit medical
evidence of a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.

5

M.S., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

C.L., Docket No. 19-0042 (issued April 17, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

C.L., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

B.H., Docket No. 18-1219 (issued January 25, 2019); C.B., Docket No. 09-2027 (issued May 12, 2010); Robert
Broome, 55 ECAB 339 (2004) (the Board has consistently held that pain is a symptom rather than a compensable
medical diagnosis).

3

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

